DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2020/0048530) alone.
  	With respect to claim 1, Nguyen et al. discloses a process for a treatment of a subterranean formation, comprising: pumping a water shut-off material (polymer gel 20, 30 and particulates, [0027-28]) into a wellbore and to a target zone in the subterranean formation [0027]; pumping a silicate (from 70, Fig. 1) to the target zone behind the water shut-off material [0027-0028], thereby forming a layer of silicate between the water shut-off material and the wellbore [0027]; and, directing an energy source (heater, [0026]) to the layer of silicate until the layer of silicate solidifies, thereby preventing flowback of the water shut-off material from the target zone [0027]. See especially Figs. 1-2, [0026-0033], a first material consolidates particulates, a second silicate material follows, where a heater may be used to create hardened mass [0026-0027].
	However, the reference fails to explicitly teach directing an energy source (heater, [0026]) to the layer of silicate until the layer of silicate solidifies “to yield a solid barrier between the water shut-off material and the wellbore” as specifically called for in the claim. The reference does however teach forming a “hardened consolidated mass” [0026-0027] for the purpose of preventing flowback [0027].  
	It would have been considered obvious to one of ordinary skill in the art to have directed the energy source until the layer of silicate solidifies to yield a solid barrier between the water shut-off material and the wellbore in order to prevent flowback of the water shutoff material. 

With respect to claim 2, the reference teaches wherein the water shut-off material is a polymer gel [0027].

With respect to claim 3, the reference teaches wherein the silicate is present in an aqueous solution [0027]. 

With respect to claim 4, the reference teaches wherein the silicate is sodium silicate [0014].

With respect to claim 7-8, the reference teaches wherein the silicate is present at a concentration of up to 40%, and wherein the silicate concentration is between 30 wt% and 40 wt% [0017].

With respect to claim 9, the reference teaches silicate pH [0016], but fails to explicitly teach pH between 11 and 12. It would have been obvious to a person having ordinary skill in the art to provide for a pH as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 10, the reference teaches wherein the energy source increases the heat of the silicate to a temperature between 150°C to 400°C [0026].

 	With respect to claim 11, Nguyen et al. discloses a system for a treatment of a subterranean formation, comprising: a wellbore extending through the subterranean formation (Fig. 2); a water shut-off material (polymer gel 20, 30 and particulates, [0027-28]), configured to block a fluid from entering a wellbore; a sealant material (from 70, Fig. 1), [0027-0028] between the water shut-off material and the wellbore, wherein the sealant material is a silicate; and an energy source (heater, [0026]) configured to direct energy to the sealant material and increase the temperature of the sealant. See especially Figs. 1-2, [0026-0033], a first material consolidates particulates, a second silicate material follows, where a heater may be used to create hardened mass [0026-0027].
 	However, the reference fails to explicitly teach an energy source (heater, [0026]) configured to direct energy to the sealant material and increase the temperature of the sealant “to form a solid barrier between the water shut-off material and the wellbore” as specifically called for in the claim. The reference does however teach forming a “hardened consolidated mass” [0026-0027] for the purpose of preventing flowback [0027].  
	It would have been considered obvious to one of ordinary skill in the art to have the energy source direct energy to the sealant and increase temperature to form a solid barrier between the water shut-off material and the wellbore in order to prevent flowback of the water shutoff material. 

With respect to claim 12, the reference teaches further comprising a water shut-off material pump configured to pump the water shut-off material into the wellbore to a target zone [0015], [0026].

With respect to claim 13, the reference teaches further comprising a sealant pump configured to pump the silicate into the wellbore to a target zone [0015], [0026].

With respect to claim 17, the reference teaches wherein the silicate is sodium silicate [0014].

With respect to claim 18, the reference teaches wherein the energy source is configured to increase the heat of the silicate to a temperature between 150°C to 400°C [0026].

Claim(s) 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. in view of .
 	Nguyen et al. teaches the energy source is a heater [0026], however fails to explicitly teach the type of heater, wherein the energy source is a laser. 
  	WO'241 teaches a method of treating fluid loss from a borehole, the method comprising, providing a lost circulation material (LCM) pill which comprises an epoxy polymer and a carrier, circulating the LCM pill in the borehole to deposit the epoxy polymer at a lost circulation region, the polymer melting, fusing and/or curing to produce a lining on a surface in said region to restrict or prevent fluid flow between the borehole and the geological formation (cl. 23). Heal sources for achieving melting/using curing
include laser sources, see claims 50-52 and the passages p. 29, line 5-11 and p.
42-44 of the description.
 	Therefore, it would have been considered obvious to provide laser heating
as type of heater for heating the formation. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/21/2022